DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumine et al. (JP 2013/179040, see Machine Translation).
Regarding claim 1, Fukumine et al. discloses a binder composition ([0023]) for a secondary battery ([0011]) positive electrode ([0011]) comprising a polymer ([0023]), wherein the polymer includes a nitrile group-containing monomer unit ([0023]), an aromatic vinyl monomer unit ([0023]), a hydrophilic group-containing monomer unit ([0023], [0030]), a conjugated diene monomer unit ([0023]), and a linear alkylene structural unit having a carbon number of 4 or more ([0023]), the aromatic vinyl monomer unit ([0023]) is included in the polymer in a proportion of not less than 30.0 mass% and not more than 60.0 mass% ([0199]), and the polymer has an iodine value of 60 mg/100 mg ([0056]).

Regarding claim 2, Fukumine et al. discloses all of the claim limitations as set forth above and also discloses when a total proportion in which the conjugated diene monomer unit and the linear alkylene structural unit having a carbon number of 4 or more are included in the polymer is taken to be A mass% ([0182], A = 56.4 + 2.7 = 59.1%, and examples in general), a proportion in which the aromatic vinyl monomer unit is included in the polymer is taken to be B mass% ([0182], 10%, and examples in general), and the iodine value of the polymer is taken to be IV (mg/100 mg) ([0056], 60 mg, and examples in general),

Regarding claim 3, Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer includes an acidic group-containing monomer unit ([0030]) in a proportion of not less than 0.1 mass% and not more than 20.0 mass% ([0029]) as the hydrophilic group-containing monomer unit ([0023], [0030]).



Regarding claim 4, Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer further includes a (meth)acrylic acid ester monomer unit ([0179]).

Regarding claim 5, Fukumine et al. discloses all of the claim limitations as set forth above and also discloses the polymer includes the (meth)acrylic acid ester monomer unit ([0179]) in a proportion of not less than 1.0 mass% and not more than 20.0 mass% ([0179]).

Regarding claim 6, Fukumine et al. discloses a slurry composition ([0109]) for a secondary battery positive electrode ([0011], [0155]) comprising: a positive electrode active material ([0110]); a solvent ([0122], [0123]); and the binder composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above.

Regarding claim 7, Fukumine et al. discloses a positive electrode ([0011], [0155]) for a secondary battery ([0155]) comprising a positive electrode mixed material layer ([0135]) formed using the slurry composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above.

Regarding claim 8, Fukumine et al. discloses a secondary battery ([0155]) comprising: the positive electrode ([0011], [0155]) for a secondary battery as set forth above; a negative electrode ([0156]); an electrolyte solution ([0155]); and a separator ([0155]).

Regarding claim 9, Fukumine et al. discloses all of the claim limitations as set forth above and also discloses a method of producing ([0132]-[0136]) a slurry composition ([0109]) for a secondary battery positive electrode ([0011], [0155]) comprising, in stated order ([0132]-[0136]): mixing a positive electrode active material ([0132]) and a conductive material ([0125]) to obtain a positive electrode active material-conductive material mixture ([0132]); adding the binder composition ([0023]) for a secondary battery positive electrode ([0011], [0155]) as set forth above to the positive electrode active material-conductive material mixture ([0132]) to obtain a positive electrode active material-conductive material-binder mixture ([0132]-[0136]); and adding a solvent ([0132]-[0136]) to the positive electrode active material-conductive material-binder mixture and mixing the solvent therewith ([0132]-[0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725